Order of disposition, Family Court, New York County (Rhoda Cohen, J.), entered on or about December 16, 1998, terminating respondent’s parental rights to the subject child upon a finding of permanent neglect, and committing the child’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
*318The finding of neglect is supported by clear and convincing evidence that diligent efforts by the agency to encourage and strengthen the parental relationship (see, Social Services Law § 384-b [7] [f]) were thwarted by respondent’s failure to complete a drug treatment program and his recurring drug-related arrests and incarcerations (see, Matter of Gregory B., 74 NY2d 77, 89-90; Matter of Manuel Antonio M., 234 AD2d 87). Given this failure to plan for the child’s future, it does not avail respondent that he maintained some visitation with the child (see, Matter of Taqueena Louise C., 222 AD2d 283, lv denied 87 NY2d 812). A preponderance of the evidence supports the finding that it is in the child’s best interests to be freed for adoption by the foster family that has provided her with a stable and supportive home for almost her entire life (see, Matter of Shaka Efion C., 207 AD2d 740). Concur — Tom, J.P., Mazzarelli, Rosenberger, Ellerin and Rubin, JJ.